Opinión disidente emitida por el
Juez Asociado Señor Dávila
San Juan, Puerto Rico, a 2 de marzo de 1970
Disiento porque en Pueblo v. Cruz Jiménez, 87 D.P.R. 133 (1963) inequívocamente expresamos que “[d]ebe enten-derse, repetimos, después de la decisión de Ramos Cruz [Pueblo v. Ramos Cruz, 84 D.P.R. 563 (1962)] que los *719jueces de instancia no deben cometer el error [de permitir que la confesión escrita vaya al cuarto de deliberaciones del jurado] bajo el criterio de que el mismo pudiera resultar no perjudicial al acusado. La prohibición del artículo 274 [igual disposición vigente hay en la Regla 140 de las de Procedimiento Criminal de 1963] es clara y la misma debe ser cumplida por las salas sentenciadoras.”
En el presente caso el juicio se celebró el 12 de enero de 1968, cinco años después de nuestra expresión en Cruz Ji-ménez, y seis después que en Ramos Cruz dijimos que “Así aplicaríamos la regla en lo sucesivo.”
Se hace hincapié en la opinión del Tribunal que nos nega-mos a revocar en Ramos Cruz y Cruz Jiménez. Pero en Ramos Cruz existían circunstancias extraordinarias. Además de ser el primer caso en que se nos planteaba la cuestión las cir-cunstancias presentes admitían hacer una excepción. Así nos expresamos:
“. . . Debe ser práctica de nuestros tribunales el no permitir que vaya al jurado la confesión escrita del acusado, luego de ésta ser leída a los señores del jurado al ser presentada en evidencia por el fiscal. Así lo dispone expresamente el código vigente y como apuntamos en el escolio 3, una disposición similar aparece en las nuevas Reglas de Procedimiento Criminal propuestas por este Tribunal. Desde el año 1904 en Pueblo v. Reyes, supra, dijimos a la pág. 201 ‘pero en ningún caso podían llevarse, ni entregárseles las declaraciones o deposiciones, como así se denominan en las Leyes del Jurado que anteriormente se han citado’. (Se refiere al art. 274 del Código de Enjuiciamiento Criminal.)
Ahora, considerados los hechos .de este caso; ¿le fue perjudi-cial al acusado que pasara al jurado la confesión? Independiente-mente del hecho de que el juez de instancia debió haberle dado vigencia al precepto invocado por el acusado, el no hacerlo no tuvo el efecto de perjudicar al apelante, dadas las circunstancias especialísimas que rodean este caso. Entendemos que no lo per-judicó pues el jurado, si bien es verdad que tuvo ante sí la confesión escrita, en su recuerdo también tenía que estar vivo *720el testimonio de las distintas personas a quienes el acusado le admitió la comisión de los hechos. Y el propio acusado al declarar ratifica que así fue. Que a varias personas le comunicó lo ocu-rrido. Así, en este caso, difícilmente la confesión escrita podía recordarle más al jurado, que los varios testimonios presentados en el juicio de personas a quienes el acusado confesó los hechos, y añádase a esto que en la confesión escrita el acusado mani-fiesta que la víctima le agredió con un cuchillo, incidente este beneficioso al acusado pues injertaba el elemento de lucha y de defensa propia. Así es que lejos de perjudicarle concebible-mente pudo haberle beneficiado el que los jurados tuvieran ante sí la confesión escrita, que de hecho corroboraba en parte el testimonio que prestó ante los jurados en su defensa. Es por concurrir estas circunstancias que no procede revocar la sen-tencia apelada, pues de ordinario, el permitir que vaya la con-fesión escrita al jurado, en violación de lo dispuesto en el artículo 274, conllevaría la revocación de la sentencia y la con-cesión de un nuevo juicio. Así aplicaremos la regla en lo sucesivo.”
En Cruz Jiménez el juicio se vio antes de nuestra opinión en Ramos Cruz, y ya hemos visto lo que expresamos en este caso en relación con la forma como aplicaríamos el precepto en el futuro. De hecho le estábamos dando efecto prospectivo a nuestro dictamen, o sea, que aplicaríamos rí-gidamente la prohibición de que la confesión vaya al jurado, a los juicios que se celebraran después de la fecha en que emitimos el dictamen de Cruz Jiménez, 25 de enero de 1963.
Así, en Pueblo v. Santos López, 87 D.P.R. 624 (1963), aunque el juicio se celebró antes de Ramos Cruz y Cruz Jiménez, no obstante revocamos por el efecto acumulativo de tres errores cometidos por el tribunal de instancia. En Pueblo v. Couret Martínez, 89 D.P.R. 57 (1963), apuntamos que el juicio se había celebrado antes de emitir nuestra opinión en Ramos Cruz. En Pueblo v. Hernández Rodriguez, 89 D.P.R. 770 (1964), el juicio se celebró en junio de I960; en Pueblo v. Martínez Rivera, 90 D.P.R. 163 (1964), el juicio se ventiló en abril de 1960 y así lo consignamos al resolver la cuestión; en Pueblo v. Castro Cruz, 90 D.P.R. 206 (1964), *721también consignamos que el juicio se celebró antes de Ramos Cruz y que se trataba de una declaración jurada presentada por la propia defensa para impugnar un testigo de cargo; en Pueblo v. Martínez Díaz, 90 D.P.R. 467 (1964), el juicio se celebró antes de Cruz Jiménez; en Pueblo v. Vega Román, 92 D.P.R. 677 (1965), el juicio se celebró luego de Cruz Jiménez y revocamos; en Pueblo v. Cortés Muñiz, 93 D.P.R. 781 (1966), el juicio se celebró antes de Cruz Jiménez; en Pueblo v. Colón Rivera, 93 D.P.R. 852 (1967), único caso que hemos confirmado habiéndose celebrado el juicio después de Cruz Jiménez, durante abril y mayo de 1964, aclaramos que no se trataba estrictamente de una confesión. Se trataba de una carta escrita por la acusada.
Con expresiones tan claras como las de Ramos Cruz y Cruz Jiménez no vemos qué justificación pueda aducirse para que no se cumplan con las mismas por los jueces de instancia. Claramente expresamos en Cruz Jiménez que los jueces de instancia no debían cometer el error de permitir que la confesión escrita fuera al jurado bajo el criterio de que el mismo pudiera resultar no perjudicial al acusado. Cierta-mente el primero llamado a darle vigencia a sus pronuncia-mientos es el propio Tribunal Supremo.